IN THE SUPREME COURT OF MISSISSIPPI
                      NO. 96-CA-00942-SCT
EVELYN PRESCOTT, JAMES EDWARD NICKELSON, JACK LONG,
EARLINE KEITH, EDDIE KELLEY, JAMES MIKE ANDERS, GARY
WAYLON HOWELL, RAY MYRICK, CLARENCE M. SHOWS, GEORGE R.
PARKER, ROY D. DICKENSON, DARNELL PRESCOTT, DEBRA D.
PRESCOTT, AMON D. MERRITT, SANDRA MERRITT, RONALD E. WEST,
WANDA JO WEST, BRENDA J. FORTENBERRY, CHARLES F.
FORTENBERRY, SR., CARROL C. KEITH, ELVIN KEITH, EVA DEE
KEITH, KENNIS KEITH, CAROL W. KEITH (RITCHIE), HILDA B. LONG,
JESSIE JACK LONG, BETTY FRANK WELBORN, JERALD LEON
WELBORN, BRUCE R. WILLCUTT, BILLY A. ALBAIR, JR., FRANCES
ALBAIR, JOSEPH A. VAYDA, SR., RUTH M. VAYDA, ELVA MAE
VERRETT, LINDA DIANE ALLMAN, RANDALL ALLMAN, EMELIE
DIXON, JAMES JOE DIXON, ARLIE D. HODGES, DARRYL HURT, MARY
F. HURT, CAROLYN KEITH, DELTON KEITH, ROGER KEITH, CLARA P.
KELLEY, EDDIE L. KELLEY, FRANCES DARLENE KELLEY, SAMUEL
MARK KELLEY, FRANK F. RODLER, BILLIE ELAINE ROGERS,
WILLIAM H. ROGER, JR., RAYMOND K. SCHNEIDER, ROSALAND C.
SCHNEIDER
v.
LEAF RIVER FOREST PRODUCTS, INC., LEAF RIVER CORPORATION,
GREAT NORTHERN NEKOOSA CORPORATION, GEORGIA-PACIFIC
CORPORATION, WARREN RICHARDSON, AND ACKER SMITH
DATE OF JUDGMENT:    07/29/1996
TRIAL JUDGE:         HON. JAMES W. BACKSTROM
COURT FROM WHICH     GEORGE COUNTY CIRCUIT COURT
APPEALED:
ATTORNEYS FOR        JAMES R. HAYDEN
APPELLANTS:
                     DARRYL A. HURT
                     DARRYL A. HURT, JR.
                     LARRY O. NORRIS
                     JOHN M. DEAKLE
ATTORNEYS FOR        JAMES H. HEIDELBERG
APPELLEES:
                    JOE SAM OWEN
                    W. WAYNE DRINKWATER, JR.
                    JOE R. COLINGO
                    MARGARET STEWART OERTLING
NATURE OF THE CASE: CIVIL - TORTS - OTHER THAN PERSONAL
                    INJURY AND PROPERTY DAMAGE
DISPOSITION:        AFFIRMED - 8/12/1999
MOTION FOR          3/18/99
REHEARING FILED:
MANDATE ISSUED:



                    CONSOLIDATED WITH
                     NO. 96-CA-00977-SCT

GERALD D. WICKS, MERLIN JOSEPH WAGNER, SR., KENNETH DEE
McQUIRE, W. W. WILLIAMS, JR., RUSSELL H. HUBBARD, JR.,
RAYMOND E. KRAFT, SR., MACK A. BUCKLEY, JAMES FRANK
WILLIAMS, JOSEPH D. McQUEEN, EVELYN BARADELL, ISOM
CLIFTON, JOHN PAUL McDONALD, CLIFTON EDWARD RATCLIFF,
JR., LARRY V. BRELAND, RODNEY GEORGE CARTER, SUSAN
CARTER, CHARLES HARTSFIELD, JR., LETA HARTSFIELD, NANCY
JOYCE WICKS, GRACE L. HUDGINS, HERMAN N. HUDGINS, DOROTHY
DELL MARTIN, JAMES O. SHEPARD, PAMELLA LYNN WAGNER, GENE
WHITEHURST, JEANNIE WHITEHURST, ELSIE J. McQUIRE, SYBIL
ADKINS, CURTIS ANDREW ARCHEY, MARTHA ARCHEY, ROBERT E.
BARTON, NELSA BRANNON, MARY FIRTH, PATRICIA L. GOODWIN,
RONALD D. GOODWIN, KARIA RENEE HAMRAC, RONALD EDWARD
HAMRAC, ELIZABETH WILLIAMS, ETHEL WOZENCRAFT, JOHN
WOZENCRAFT, LUCY WOZENCRAFT, PAMELA HUBBARD, FRANCES
McQUEEN, J. D. McQUEEN, SR., LORI ATES, STEVE ATES, OREE
BAUCUM, JR., WANDA BAUCUM, HELEN BEXLEY, BOBBIE JEAN
BOLTON, LUCY BOLTON, EZRA B. BOND
v.
LEAF RIVER FOREST PRODUCTS, INC., LEAF RIVER CORPORATION,
GREAT NORTHERN NEKOOSA CORPORATION, GEORGIA-PACIFIC
CORPORATION, WARREN RICHARDSON, AND ACKER SMITH
DATE OF JUDGMENT:     07/29/1996
TRIAL JUDGE:          HON. JAMES W. BACKSTROM
COURT FROM WHICH      JACKSON COUNTY CIRCUIT COURT
APPEALED:
ATTORNEYS FOR         JOHN M. DEAKLE
APPELLANTS:
                      WILLIAM R. COUCH
                      PATRICK W. PENDLEY
ATTORNEYS FOR         JAMES H. HEIDELBERG
APPELLEES:
                    JOE SAM OWEN
                    W. WAYNE DRINKWATER, JR.
                    JOE R. COLINGO
                    MARGARET STEWART OERTLING
NATURE OF THE CASE: CIVIL - TORTS - OTHER THAN PERSONAL
                    INJURY AND PROPERTY DAMAGE
DISPOSITION:        AFFIRMED - 8/12/1999
MOTION FOR          3/18/99
REHEARING FILED:
MANDATE ISSUED:
August 19, 1999



                     CONSOLIDATED WITH
                      NO. 96-CA-00978-SCT



CASSANDRA DILLON, KENNETH R.
MILLER, J. CLARK DAUGHDRILL,
THURMAN H. BRISTER, T. A. WILDER, JR.,
JIMMIE P. JAMES, JIMMY A. ELLZEY,
SHIRLEY L. ELLZEY, CLEON A. HARTLEY,
EVELYN HARTLEY, DAVID W. SIMMONS,
LOURDES DELCARMEN SIMMONS, PATRICIA
A. BRISTER, CASSIE E. DAUGHDRILL,
WILLIAM MARION DAUGHDRILL, BENJAMIN
A. EUBANKS, BRUCE L. EUBANKS, BUFORD L.
EUBANKS, CHARLES E. EUBANKS, DAWN
EUBANKS, HORRACE R. EUBANKS, MARY E.
EUBANKS, OWEN M. EUBANKS, OWEN EUBANKS,
SHARON K. EUBANKS, SHERYL P. EUBANKS,
TERI C. EUBANKS, LEE ANN FARRIOR, CATHERINE
S. GREEN, SAMUEL C. GREEN, JEAN WEBB LOTT,
JERRY W. LOTT, KENNETH R. MILLER, MARLENE
MILLER, JERRY MORRISON, PEGGY MORRISON,
CHESTINE O'NEAL, JERALD O'NEAL, HOLLIS L.
WELFORD, ROSIE M. WELFORD, T. A. WILDER,
JOYCE JAMES, MAXINE SYLVESTER AND WILMER
SYLVESTER



v.



LEAF RIVER FOREST PRODUCTS, INC., LEAF
RIVER CORPORATION, GREAT NORTHERN
NEKOOSA CORPORATION, GEORGIA-PACIFIC
CORPORATION, WARREN RICHARDSON, AND
ACKER SMITH



                               ON MOTION FOR REHEARING

DATE OF JUDGMENT:                     07/29/1996
TRIAL JUDGE:                          HON. JAMES W. BACKSTROM
COURT FROM WHICH                      GREENE COUNTY CIRCUIT COURT
APPEALED:
ATTORNEYS FOR                         JOHN M. DEAKLE
APPELLANTS:
                                      WILLIAM R. COUCH
                                      PATRICK W. PENDLEY
ATTORNEYS FOR                         JAMES H. HEIDELBERG
APPELLEES:
                    JOE SAM OWEN
                    W. WAYNE DRINKWATER, JR.
                    JOE R. COLINGO
                    MARGARET STEWART OERTLING
NATURE OF THE CASE: CIVIL - TORTS - OTHER THAN PERSONAL
                    INJURY AND PROPERTY DAMAGE
DISPOSITION:        AFFIRMED - 8/12/1999
MOTION FOR          3/18/99
REHEARING FILED:
MANDATE ISSUED:



      EN BANC.

      BANKS, JUSTICE, FOR THE COURT:

¶1. This matter is before this Court on the Appellees' motion for rehearing. The motion for rehearing is
granted. The original opinion is withdrawn and this opinion is substituted therefor.

¶2. We have for review a motion for summary judgment granted against property owners along the Leaf
River claiming damages resulting from chemical wastes deposited into the Leaf River during the operations
of a pulp mill. We find that the Appellants failed to produce legally sufficient evidence in support of their
claims of emotional distress arising out of a fear of future disease and their claims of trespass and nuisance
for exposure to dioxin and their claims of private and public nuisance resulting from discoloration of the river
and sandbars. Accordingly, we affirm.

                                                        I.

¶3. In September 1984, Leaf River Forest Products, Inc. ("LRFP") began operating a pulp mill along the
Leaf River near New Augusta, Mississippi. The mill processes timber into market pulp, which is then sold
globally to be used in the production of paper and paper related products. As part of the manufacturing
process the pulp is bleached by being exposed to chlorine in the presence of heat. A byproduct of the
bleaching process is a chemical called 2,3,7,8-tetrachlorodibenzo-p-dioxin, commonly known as dioxin.
Pursuant to a permit issued by the Mississippi Department of Environmental Quality the, mill discharges
treated waste water, known as "effluent", into the Leaf River.

¶4. Starting in 1990, John Deakle, Esq. and associated counsel filed thirty-six (36) separate complaints, on
behalf of approximately 5,500 plaintiffs (the "Deakle Group"), against the Leaf River Defendants. The
various Complaints claimed that the mill's effluent contained large quantities of dioxin and other chemicals
and deposited on properties belonging to members of the Deakle Group and resulted in the discoloration of
the river. The Deakle Group further alleged that fish downstream from the mill ingested dioxin and were
subsequently consumed by some members of the Deakle Group, thereby exposing them to dioxin. The
Deakle Group sought actual and punitive damages on theories which included negligent or intentional
infliction of emotional distress arising from a fear of future disease; assault and battery; and interference with
the recreational use and aesthetic enjoyment of the Leaf and Pascagoula Rivers by a public and a private
nuisance.

¶5. On July 5, 1996, the Leaf River Defendants filed a motion for summary judgment claiming that the
Deakle Group lacked scientific evidence to support the assertions that they or their properties had been
exposed to dioxins discharged by the mill, as required by Leaf River Forest Prods., Inc. v. Ferguson,
662 So. 2d 648 (Miss. 1995). In support of the motion for summary judgment the Leaf River Defendants
relied on, among other things, the affidavit of Professor Christoffer Rappe, a Swedish Professor involved in
researching dioxin formation. Professor Rappe's affidavit stated that his research of samples collected in and
around the Leaf River areas showed to a reasonable degree of scientific certainty, that although the samples
contained detectable levels of dioxin, the Leaf River mill was not the source of the dioxins found in the area.
Professor Rappe explained that there are many sources of dioxins, some are natural, such as forest fires and
natural decomposition, while other sources are man-made, such as waste incineration, sewage sludge,
production and use of chlorine, and some industrial facilities. Human exposure to dioxin is usually
attributable to the consumption of such foods as milk, meat, cheese, eggs and seafood. Professor Rappe
further stated that dioxins can be detected accurately and with relative ease, in soil and humans through the
scientific evaluation of soil samples and blood tests.

¶6. The Deakle Group filed, on July 11, 1996, a motion to stay the proceedings or alternatively to extend
the time in which to respond to the summary judgment motion. The Deakle Group argued that the
undecided appeal of Leaf River Forest Prods., Inc., v. Simmons, 697 So. 2d 1083 (Miss. 1996),
involved unresolved legal issues relevant to the present action. On July 19, 1996, after a hearing, the trial
court denied the Deakle Group's motions to stay the proceeding or for an extension. The Deakle Group
sought reconsideration claiming that under the scheduling order for the case the Leaf River Defendants were
not yet required to designate any experts and that the Deakle Group had not had an opportunity to conduct
discovery regarding the allegations contained in the motion for summary judgment, especially regarding the
assertions made by Professor Rappe in his affidavit. The motion for reconsideration was also denied.

¶7. On July 25, 1996, the Deakle Group responded to the motion for summary judgment, arguing that
circumstantial evidence of exposure to dioxin, as opposed to direct scientific evidence, was sufficient to
withstand a motion for summary judgment. In support of their objection to granting the motion for summary
judgment the Deakle Group referenced and submitted during the hearing a number of exhibits which had
been relied on in the Ferguson trial. They offered the affidavit of John Crutcher ("Crutcher"), a paralegal in
the Deakle law firm, describing various photographs and a video tape which had been submitted in
Ferguson. The photographs and video tape allegedly depicted color changes in the river and stains on
sandbars, at or near the properties belonging to the members of the Deakle Group. The Deakle Group also
argued that they were in close proximity to the mill, unlike the Ferguson plaintiffs who were 125 miles
downstream from the mill.

¶8. The Deakle Group further alleged that one of the members of the Group had contracted Hodgkin's
disease and that a pediatric hematologist had opined that exposure to dioxin was a significant contributing
factor. This member's appeal from the grant of the summary judgment motion is beginning considered
separately by this Court. However, the Deakle Group admits that the remaining members have no proof
that they are suffering from a dioxin-caused illness or that dioxin has been detected in their blood.

¶9. After the hearing on the motion for summary judgment the trial court entered a Judgment, on July 29,
1996, granting the Leaf River Defendants' motion, on the grounds that the Deakle Group lacked legally
sufficient evidence of exposure or causation. The trial court found that the claims for emotional distress
resulting from a fear of future disease were not compensable under Mississippi law. The trial court further
found that, even if Mississippi recognized such a claim, the Deakle Group failed to offer proof that they
suffered from a present illness resulting from exposure to dioxin or other chemical, that they had been
exposed to any substance discharged by the Leaf River mill, and failed to offer medical or scientific
evidence of a likelihood of developing future illness resulting from exposure to dioxin, as required by
Ferguson. The trial court also found that the Deakle Group had offered no proof that their properties were
physically invaded by chemicals or that the Leaf River mill was the source of any such chemicals. It was
also held that in claiming a public nuisance for the changes to the Rivers the Deakle Group had failed to
offer proof that they suffered harm different from that suffered by the general public or that the Leaf River
Mill caused the changes to the Rivers. Having granted the Leaf River Defendants' summary judgment on the
Deakle Group's actual damage claims, the trial court also dismissed the claims for punitive damages.
Aggrieved, 533 of the Deakle Group plaintiffs filed this appeal from the judgment of the trial court.

                                                     II.

                                                      A.

¶10. The Deakle Group raises the issue of whether the trial court erred in denying the motion to stay the
proceedings or continue the hearing on the motion for summary judgment. This action is governed by the
holdings in Leaf River Forest Prods., Inc. v. Ferguson, 662 So. 2d 648 (Miss. 1995), Leaf River
Forest Prods., Inc. v. Simmons, 697 So. 2d 1083 (Miss. 1996), Beech v. Leaf River Forest Prods.,
Inc., 691 So. 2d 446 (Miss. 1997), and Anglado v. Leaf River Forest Prods., Inc., 716 So. 2d 543
(Miss. 1998). At the time the Leaf River Defendants filed their motion for summary judgment, Simmons
was pending before this Court on appeal. The Deakle Group moved the trial court to stay the proceedings
until a decision was rendered on the Simmons appeal or continue the hearing on the motion for summary
judgment to allow the Deakle Group time to respond. The trial court denied this motion.

¶11. A decision to grant or deny a motion to continue or a motion to stay the proceedings pending the
outcome of a separate action is within the sound discretion of the trial court judge and will not be disturbed
absent evidence of abuse. See Brown v. Brown, 493 So. 2d 961, 963-64 (Miss. 1986). In considering a
motion to stay the proceedings pending the outcome of another action, the trial court should look at whether
the same parties are involved, whether the same issues are involved and whether the outcome of the
pending action will effectively dispose of the need for trial of the action at bar.1 Am. Jur. 2d Actions § 77
(1994).

¶12. Simmons essentially involved the same defendants, the same facts and the same issues raised by the
parties in the current action. Simmons, 697 So. 2d at 1085. However, during the time that Simmons was
pending on appeal Ferguson had been decided by this Court and also involved virtually the same
defendants, the same facts and the same issues. The Simmons Court held:

     This Court's holding in the present case is dictated largely by this Court's decision in Leaf River
     Forest Products, Inc. v. Ferguson, 662 So. 2d 648 (Miss. 1995), in which case this Court
     reversed a jury verdict in favor of the plaintiff Ferguson and rendered judgment in favor of defendants.
     Ferguson involved two of the exact same defendants being sued for the alleged release of dioxin into
     the very same Leaf River by a plaintiff similarly situated to the plaintiff in the present case.

Id. at 1085. The case at bar is essentially the same as both Ferguson and Simmons.
And the Simmons case did not lend more, than the holding in Ferguson, to the
disposition of this action. Therefore, the trial court did not abuse its discretion in
denying the Deakle Group's motion to stay the proceedings.
¶13. The Deakle Group claimed in their motion to reconsider, that they were
prejudiced in their ability to respond to the motion for summary judgment. The basis
for this assertion was that the motion for summary judgment came at a time when
discovery was in the "embryonic stages" and the time in which the Leaf River
Defendants were to designate their expert had not arrived under the parties's
Scheduling Order. The Deakle Group also claimed that they would not be able to
depose Professor Rappe as to the assertions made in his affidavit prior to the date of
the hearing on the motion for summary judgment. In determining whether a trial court
should consider a motion for summary judgment prior to the completion of discovery,
this Court has held:
     Rule 56(f) provides that when a party is unable to produce affidavits to oppose a motion for summary
     judgment, that party may instead file a motion or affidavit with the court explaining his inability to
     oppose the motion for summary judgment. In such cases, the court, at its discretion, may, if it finds the
     reasons offered to be sufficient, postpone consideration of the motion for summary judgment and
     order among other things that discovery be completed. See 10A Wright, Miller & Kane, Federal
     Practice and Procedure, § 2728 at 191. The rule itself contemplates that the completion of discovery
    is, in some instances, desirable before the court can determine whether there is a genuine issue of
    material fact. See Smith v. H.C. Bailey Companies, 477 So. 2d 224 (Miss.1985). This is
    especially true where the party seeking to invoke the protections of Rule 56(f) claims the necessary
    information rests within the possession of the party seeking summary judgment. However, the party
    resisting summary judgment must present specific facts why he cannot oppose the motion and must
    specifically demonstrate "how postponement of a ruling on the motion will enable him, by discovery or
    other means, to rebut the movant's showing of the absence of a genuine issue of fact." United States
    v. Little Al, 712 F.2d 133, 135 (5th Cir. 1983), [citing Securities & Exchange Commission v.
    Spence & Green Chemical Co., 612 F.2d 896, 901 (5th Cir. 1980)]. The party opposing the motion
    for summary judgment may not rely on vague assertions that discovery will produce needed, but
    unspecified, facts particularly where there was ample time and opportunity for discovery. Securities
    & Exchange Commission v. Spence & Green Chemical Co., 612 F.2d 896, 901 (5th Cir.
    1980); see also, Aviation Specialties, Inc. v. United Technologies Corp., 568 F.2d 1186, 1189
    (5th Cir. 1978) [failure to conduct discovery where case was on docket for six months bars
    application of 56(f)]. This is so because Rule 56(f) is not designed to protect the litigants who are lazy
    or dilatory and normally the party invoking Rule 56(f) must show what steps have been taken to
    obtain access to the information allegedly within the exclusive possession of the other party. 10A
    Wright, Miller & Kane, Federal Practice & Procedure, § 2741 at 549. Finally, the determination as
    to the adequacies of the non-movant's Rule 56(f) affidavits and the decision to grant a continuance or
    order further discovery rests within the sound discretion of the trial judge and will not be reversed
    unless his decision can be characterized as an abuse of discretion. Fontenot v. Upjohn Co., 780
F.2d 1190, 1193 (5th Cir. 1986).

Marx v. Truck Renting & Leasing Ass'n, Inc., 520 So. 2d 1333, 1343-44 (Miss.
1987).
¶14. Here the Deakle Group does not claim that information regarding the formation
and presence of dioxin is in the sole possession of the Leaf River Group. The Deakle
Group had ample opportunity to obtain expert affidavits of their own regarding the
presence of dioxin in their bodies or on their properties and regarding whether the Leaf
River mill was the source of dioxin found in the area. See Holifield v. Pitts
Swabbing Co., 533 So. 2d 1112, 1118 (Miss. 1988). The earliest of the Deakle Group
actions was filed in 1990, six years before the Leaf River Defendants filed its motion
for summary judgment on July 5, 1996. There is no indication in the record that during
that six years the Deakle Group propounded any interrogatories, requests for
production, or requests for admission upon the Leaf River Defendants. See Marx, 520
So. 2d at 1344. On the other hand, the Leaf River Defendants fully utilized discovery
mechanisms by propounding interrogatories and requests for admission, which the
Deakle Group answered. There is also no evidence in the record that the Deakle Group
even attempted to depose Professor Rappe prior to the hearing date. Additionally, the
facts involved in this action were not new to the Deakle Group. Nearly, identical facts
had been litigated in Ferguson and Simmons, against the Leaf River Defendants by
the same attorneys. Therefore, the record does not support a finding that the trial court
abused its discretion by denying the Deakle Group's motion to continue.
                                                     B.
¶15. On appeal this Court reviews de novo a trial court's decision to grant a motion for
summary judgment, which should only be granted
    "if the pleadings, depositions, answers to interrogatories and admissions on file, together with the
    affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is
    entitled to a judgment as a matter of law." M.R.C.P. 56. A fact is material if it "tends to resolve any of
    the issues, properly raised by the parties." Webb v. Jackson, 583 So. 2d 946, 949 (Miss. 1991)
    (citing Mink v. Andrew Jackson Casualty Ins. Co., 537 So. 2d 431, 433 (Miss. 1988) (quoting
    Mississippi Road Supply v. Zurich-American Insurance Co., 501 So. 2d 412, 414 (Miss.
    1987))). The evidence must be viewed in the light most favorable to the non-moving party. If, in this
    view, the moving party is entitled to a judgment as a matter of law, then summary judgment should be
    granted in his favor. Otherwise, the motion should be denied. Brown v. Credit Center, Inc., 444
So. 2d 358, 362 (Miss. 1983).

    Morgan v. City of Ruleville, 627 So. 2d 275, 277 (Miss. 1993).

    Where doubt exists as to whether there is a genuine issue of material fact, the trial judge should err on
    the side of denying the motion and permitting a full trial on the merits. Where the record is incomplete
    regarding any material fact, the summary judgment motion should generally be denied. American
    Legion Ladnier Post 42, Inc. v. City of Ocean Springs, 562 So. 2d 103, 106 (Miss. 1990).

Ellis v. Powe, 645 So. 2d 947, 951 (Miss. 1994). A non-moving party to a motion for
summary judgment is not entitled to rely on general allegations or denials, but must
come forth with "significant probative evidence demonstrating the existence of the
triable issue of fact." Brown v. Credit Ctr., Inc., 444 So. 2d 358, 364 (Miss. 1983).
"[I]t is incumbent upon the plaintiff opposing the motion for summary judgment to set
forth, by affidavit or some other form of sworn statement, specific facts which give
rise to genuine issues that should be submitted to a jury." Anglado v. Leaf River
Forest Prods., Inc., 716 So. 2d 543 (Miss. 1998). The trial court's function on a Rule
56 motion for summary judgment is not to resolve disputed factual issues, but rather to
determine whether issues of fact exist to be tried. Miss. R. Civ. P. 56 cmt.
                                  1. Emotional Distress Claim
¶16. The Leaf River Defendants sought summary judgment on the Deakle Group's
claim that they were entitled to recover for emotional distress arising out of a fear of
future disease. This same issue was addressed in Ferguson and Beech. In both cases
this Court held that the fear of future disease claim is neither recognized nor
compensable under Mississippi law. Ferguson, 662 So. 2d at 658; Beech, 691 So. 2d
at 451. The Leaf River Defendants argued, in their motion for summary judgment that,
just as in the Ferguson case, the Deakle Group has failed to offer proof of exposure
and medical evidence of the potential for future illness. The Leaf River Defendants
offered the affidavit of Professor Rappe as undisputed evidence that Leaf River Mill
was not the source of any dioxin detected in the area. Professor Rappe also stated that
dioxin can be detected accurately and easily in humans through the scientific evaluation
of blood tests.
¶17. The Deakle Group, on the other hand, fails to offer significantly probative
evidence which demonstrates the existence of triable issues of fact. Brown, 444 So.
2d at 364. The only evidence that they offer of exposure to dioxin is that some
members of the Deakle Group consumed fish living in the river, which may have
ingested dioxin. The Deakle Group admits that none of its members have had blood
tests to determine if they have been exposed to dioxin. There is only one member of
the Group claiming physical illness resulting from exposure to dioxin. However, that
member's appeal from the trial court's judgment is being considered separately by this
Court. In any event, physical illness from which one member suffers can not be
attributed to the entire Deakle Group. Therefore, the trial court did not err in granting
the Leaf River Defendants' motion for summary judgment on the claim for emotional
distress.
           2. Trespass, Private Nuisance and Public Nuisance Claims
¶18. The Leaf River Defendants also sought summary judgment on the Deakle Group's
property damage claims resulting from alleged trespass, private nuisance and public
nuisance. Where a claimant alleges trespass as a result of chemical discharges, the
burden lies with the claimant to prove an actual physical invasion of the subject
property. Simmons, 697 So. 2d at 1085-86. The Leaf River Defendants claimed in
their motion for summary judgment that the Deakle Group lacked legally sufficient
proof of exposure to dioxins and that they failed to prove that any dioxins contained in
the river were attributable to the Leaf River Mill. In response to the motion for
summary judgment the Deakle Group offered photographs and video tapes depicting
color changes in the water, and stains on sandbars, allegedly resulting from the
discharged effluent. This same evidence was rejected in Simmons, where this Court
held that:
    Simmons' proof was inadequate to support a jury verdict in his favor for
    nuisance. . . . This proof offered by Simmons closely parallels that offered by the
    plaintiff in Ferguson. Simmons, like Ferguson, presented no evidence of dioxin
    tests conducted on his property or on his person, and this Court in Ferguson held
    the proof absent such evidence to be insufficient to support a recovery under
    either a public or private nuisance theory. Id. at 665.

    ...
    With regard to the trespass cause of action, the deficiency in Simmons' proof is even clearer than with
    regard to the nuisance action, given that trespass requires an actual physical invasion of the plaintiff's
    property. Blue v. Charles F. Hayes & Associates, Inc., 215 So. 2d 426 (Miss. 1968). This Court
    did not have the opportunity to address the issue of trespass in Ferguson, given that the jury in said
    case had held the defendants to not be liable for trespass. It is clear, however, this Court's reluctance
    to allow recovery for nuisance absent a showing that dioxin was present on Ferguson's property
    applies even more to a trespass cause of action than to a nuisance cause of action which requires no
    actual physical invasion.

Simmons, 697 So. 2d at 1085.
¶19. The Deakle Group argues that it is an incorrect rule of law that they must come
forward with scientific evidence of exposure, in the form of blood tests or soil tests;
circumstantial evidence is sufficient. In support of this argument the Deakle Group
cites Slaughter v. Southern Talc Co., 949 F.2d 167 (5th Cir. 1991). It was held in
Slaughter, as follows:
    The most frequently used test for causation in asbestos cases is the "frequency-
    regularity-proximity" test announced in Lohrmann v. Pittsburgh Corning Corp.,
    782 F.2d 1156 (4th Cir. 1986). Lohrmann held that a motion for summary
    judgment cannot be defeated merely by alleging work at a shipyard in which
    defendants' asbestos products had somewhere been present. Rather, there must
    be proof of frequent and regular work in an area of the shipyard in proximity to
    some specific item of defendants' asbestos-containing product. The Lohrmann
    court found that exposure to an asbestos-filled pipe cover on ten to fifteen
    occasions did not satisfy this test.
    We agree that Lohrmann recites the appropriate test for a minimum showing of
    producing cause in asbestos cases. A plaintiff must prove that, more probably
    than not, he actually breathed asbestos fibers originating in defendants' products.
    This proof can be made by showing that plaintiff frequently and regularly worked
    in proximity to defendants' products such that it is likely that plaintiffs inhaled
    defendants' asbestos fibers.
Id. at 171. The Slaughter court held that proximity could be proved by circumstantial
evidence. Id. at 171-72. Slaughter, although persuasive, is not binding on this Court.
¶20. Even if this Court were to adopt the holding in Slaughter, the Deakle Group
misconstrues its holdings. The "frequency-regularity-proximity" test is made
specifically applicable to cases involving asbestos-related injuries. Also the rule
providing for the use of circumstantial evidence to prove proximity does not decrease
the claimant's burden to prove triable issues of fact on a motion for summary
judgment. The Slaughter court also looked first to scientific evidence to determine
whether the products produced by the defendants, and to which the claimants had
proximity, actually contained asbestos. Id. at 170. Here the Leaf River Defendants
offered uncontradicted evidence, through the affidavit of Professor Rappe, that the
mill was not the source of any dioxin found in the area, while the Deakle Group failed
to offer any scientific evidence that dioxin was on their properties. Therefore, in so far
as the Deakle Group claims that it is entitled to recover under the theories of trespass,
private and public nuisance for the presence of the chemical dioxin in the Rivers or on
their properties, the trial court did not err in granting the Leaf River Defendants
summary judgment on these issues.
¶21. The Deakle Group does not merely claim that they are entitled to recover for the
alleged discharge of dioxin, but that they are entitled to recover for a nuisance because
the mill's effluent caused discoloration to the river and deposits on the sandbars. The
trial court relying on Ferguson held that the Deakle Group must present proof of the
presence of dioxin in order to recover for nuisance. This is not what Ferguson held.
¶22. Instead, this Court recognized in Ferguson that a plaintiff may recover under a
claim of private nuisance for discoloration of the water, river banks, and sand bars.
    [T]he "riparian proprietor" [has] a right to use the water in question "in its natural
    purity, or in the condition in which he has been in the habit of using it," and that:
    a riparian owner sustaining substantial injuries by reason of such an invasion of his
    rights may maintain an action without regard to the motive which prompts the
    invasion, and the pollution of a stream to the injury of a lower proprietor will not
    be justified by the importance of the business of the upper proprietor to either the
    public or the wrongdoer, or by the fact that the latter is conducting such business
    with care and in the only known practicable mode.
Ferguson, 662 So. 2d at 664 (quoting Southland Co. v. Aaron, 221 Miss. 59, 72, 72
So. 2d 161, 165 (1954) (quoting 56 Am. Jur. Waters § 405 (1947))). Ferguson held
that the private nuisance claim failed, not because the plaintiffs did not offer scientific
evidence of dioxin on their properties, but because the plaintiffs failed to prove that the
discoloration of the river and the sandbars affected their properties. Ferguson, 662
So. 2d at 664.
¶23. Here the Deakle Group offered pictures depicting the discoloration to the river
and black deposits on sandbars, along with the affidavit of the paralegal who took the
pictures. The Deakle Group also argued that they were in close proximity to the mill,
unlike the Ferguson plaintiffs who were 125 miles downstream from the mill. The
Deakle Group did not, however, offer legally sufficient proof that the alleged
discoloration effected the River adjacent to property belonging to any of the members
of the Deakle Group, or that there were black deposits on sandbars on or near
property belonging to members of the Deakle Group.(1) Therefore, just as in
Ferguson, the Deakle Group failed to prove that the discoloration of the river and the
sandbars affected their properties.
¶24. As to the claim for a public nuisance the trial court held that the Deakle Group
had failed to offer proof that they suffered any harm different from that of the general
public. A complainant seeking to recover for a public nuisance "must have sustained
harm different in kind, rather than in degree, than that suffered by the public at large."
Comet Delta, Inc. v. Pate Stevedore Co. of Pascagoula, Inc., 521 So. 2d 857, 861
(Miss. 1988). Interference with the condition of land is sufficient to constitute harm
different than that suffered by the public at large. Id. However, as discussed supra, the
Deakle Group has failed to present legally sufficient evidence that their property has
been affected by any discoloration. Thus, there was not sufficient evidence of a
individualized harm, so as to forestall the dismissal of the public nuisance claim on a
motion for summary judgment.
                             3. Punitive Damages Claim
¶25. The Deakle Group also claims that the trial court erred in granting the Leaf River
Defendants' motion for summary judgment on the claim for punitive damages. This
Court has held that "[p]unitive damages are not recoverable absent an award of actual
damages." Hopewell Enters., Inc. v. Trustmark Nat'l Bank, 680 So. 2d 812, 820
(Miss. 1996). Thus, the trial court correctly held that, because the Deakle Group had
failed in its proof on the claims for actual damages, the punitive damages claim could
not stand.
                                           III.
¶26. For the foregoing reasons, the trial court's judgment is affirmed.
¶27. AFFIRMED.




PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., McRAE, SMITH,
MILLS, WALLER AND COBB, JJ., CONCUR.
1. During the summary judgment hearing, counsel for the Deakle Group referred to
affidavits from members of the Deakle Group describing the effects of the alleged
discoloration on the river and their enjoyment thereof. These affidavits are not included
in the record; and efforts by this Court to supplement the record have proven fruitless.